Berdon, J.,
dissenting. The majority remands this case to the trial court on the basis of a hypertechnical application of our subject matter jurisdiction.
The issue that both parties urge us to decide today is a pure question of law—that is, whether the defendant board of ethics of the city of Stamford retains jurisdiction to investigate alleged official misconduct after the official in question has left municipal office. The underlying controversy dates back to 1990, when the board of ethics began holding informal hearings to determine whether there was probable cause to believe that the plaintiff, Thom Serrani, then mayor of Stamford, had violated.the city’s code of ethics by purchasing equipment through bid waiver rather than public bids.
I believe that Serrani, the board of ethics and, most importantly, the people of Stamford are entitled to an expeditious determination of whether the board continues to have jurisdiction to investigate the former mayor. The majority refuses to make this determination. Instead, they insist upon pursuing the jurisdictional question, even though both parties urge us to reach the merits and there is no factual basis for concluding that there was insufficient notice for the declaratory judgment.
First, let me indicate those matters upon which the majority and I agree. It is true that “unless all persons having an interest in the subject matter of the com*311plaint are parties to the action or have reasonable notice thereof”; Practice Book § 390 (d); the court does not have subject matter jurisdiction. E.g., Connecticut Ins. Guaranty Assn. v. Raymark Corporation, 215 Conn. 224, 229, 575 A.2d 693 (1990). Subject matter jurisdiction cannot be waived. E.g., Practice Book § 145; In re Judicial Inquiry No. 85-01, 221 Conn. 625, 629, 605 A.2d 545 (1992). Lack of subject matter jurisdiction can be raised on appeal for the first time by the parties or the court. Lo Sacco v. Young, 210 Conn. 503, 508, 555 A.2d 986 (1989).
In this case, the court raised the issue on its own. The plaintiff responded that notice was given by serving the complaint on the only two nonparties who might be affected even indirectly, namely, the city of Stamford and Thomas Canino.1 The defendant does not contest this. What more does the court require? The majority does not identify anyone who has not been, but should have been made a party or given notice. Clearly, unless it is patently deficient, we should rely upon the adversary system for the predicate facts, even where subject matter jurisdiction is concerned.
Although notice to persons or entities who might be affected by a judgment is important for due process reasons, there are practical limitations dictated by reasonableness. “In any common law system of adjudication, rules of general application are established through litigation between private parties. Should due process require those parties to give notice to the world that they are in litigation over an important legal issue or lose the right to bring their dispute to court, the judicial process would be burdened with a requirement which may be costly, heretofore unnecessary, and in *312some cases impossible to fulfill.” 2 E. Stephenson, Connecticut Civil Procedure (C. Tait, J. Daly & P. Adomeit, Sup. 1976) p. 74.
In the past, this court has been inconsistent in its holdings on declaratory judgment jurisdiction. For example, in State ex rel. Kelman v. Schaffer, 161 Conn. 522, 522-23, 290 A.2d 327 (1971), the plaintiffs sought a declaratory judgment that a statute prohibiting citizens under age twenty-one from holding municipal office was unconstitutional. The trial court rendered a declaratory judgment upholding the statute’s validity. Id., 524. Upon finding that the plaintiffs had failed to comply with the notice requirement for declaratory judgment jurisdiction, this court remanded the case to the trial court with direction to dismiss the declaratory judgment claim. Id., 529, 531. In contrast, in Knights of Columbus Council No. 3884 v. Mulcahy, 154 Conn. 583, 586, 227 A.2d 413 (1967) (appeal of a declaratory judgment that a statute prohibited bingo on Sunday and was constitutional), this court proceeded to the merits even though the record failed to disclose whether interested parties existed who might be affected by the judgment. In Knights of Columbus Council No. 3884, this court merely noted the jurisdictional problem and held that “any declaratory judgment rendered in this case must be limited solely to the effect of the statute on the activity conducted by the plaintiff.” Id.2
It has been suggested by legal scholars that these inconsistencies result from an unrealistically broad defi*313nition of interested parties. “[A]n analysis of what the Connecticut Supreme Court is in fact doing reveals that in some cases, notice requirements of utmost strictness are imposed and enforced with rigor; and in other cases, they are not imposed, or even mentioned, with no explanation for the difference in treatment. We believe that the cause of the problem is in the court’s expanded definition of what constitutes an interested person. The Court could eliminate the difference between the theory and the practice by relaxing the definition of interested persons, to include only those directly and immediately affected by the operation of the judgment in the individual case.” 2 E. Stephenson, supra, pp. 75-76.
Nevertheless, the parties argue that if this court is not satisfied that the appropriate notice has been given, the plaintiff should be allowed to withdraw the declaratory judgment claim. This would leave the final judgment on the permanent injunction, over which we clearly have jurisdiction. The majority, however, rejects this approach.
To justify this rejection, the majority first indicates that the claim for a permanent injunction was merely collateral to the claim for a declaratory judgment. I do not read the prayer for relief in that manner, nor does either party advocate such a reading.3
The majority next indicates that the issue in this appeal is properly raised through an action for declaratory judgment, suggesting that this is the exclusive manner of raising it. Although a declaratory judgment action is appropriately employed to construe an ordinance; e.g., West Haven v. Impact, 174 Conn. 160, 384 A.2d 353 (1978); or to determine the constitutionality of an ordinance; e.g., Horwitz v. Waterford, 151 Conn. *314320, 197 A.2d 636 (1964); the parties are not precluded from raising such an issue by means of an action for an injunction. E.g., Manchester Sand & Gravel Co. v. South Windsor, 203 Conn. 267, 524 A.2d 621 (1987) (action to enjoin the town from enforcing an ordinance).
Accordingly, I would hold that we have subject matter jurisdiction because those persons or entities who will be directly and immediately affected have either been made parties or been given notice. In the alternative, I would allow the plaintiff to withdraw his claim for a declaratory judgment and thereupon decide the matter on the claim for a permanent injunction. In either case, we should reach the merits of the issue presented to us by the parties in deference to the public interest and the substantial legal costs incurred by the parties.
Accordingly, I dissent.

 Canino is another former employee of the city of Stamford against whom charges were pending before the board of ethics.


 Although I do not agree with the majority, I must concede that they take a more sensible route by ordering a remand for further proceedings rather than dismissing the action. Indeed, I applaud footnote 5 of the majority opinion, which finally puts to rest the anachronistic decision in State ex rel. Kelman v. Schaffer, 161 Conn. 522, 528, 531, 290 A.2d 327 (1971). Nevertheless, even if there was a notice problem (and I do not agree that there is in this case), I would merely inquire of the trial court whether a finding could be made that notice has been satisfied. If so, I would go on to decide the merits of the case.


 See footnote 1 of the majority opinion.